Citation Nr: 0721021	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
narcolepsy.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1989 to 
November 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2004 and March 2005 rating decisions.

Throughout the veteran's claims file there are suggestions 
that he is unemployable as a result of his various 
disabilities; however, a claim for a total disability rating 
based on individual unemployability has yet to be 
adjudicated; as such, it is referred to the RO for 
appropriate action


FINDINGS OF FACT

1. The objective medical evidence shows that the veteran 
averages more than two narcoleptic episodes per day.

2.  The objective medical evidence shows that the veteran has 
range of motion in his left knee from 0 degrees to at least 
120 degrees.

3.  The evidence fails to show any left knee instability.


CONCLUSIONS OF LAW

1.  Criteria for an 80 percent rating for narcolepsy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, Diagnostic Codes (DCs) 8108, 8911 (2006).

2.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5257, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Narcolepsy

The veteran is currently rated at 40 percent for narcolepsy 
under 38 C.F.R. § 4.124a, DC 8108.  This diagnostic code 
directs that narcolepsy is to be rated as epilepsy, petit mal 
under 38 C.F.R. § 4.124a, DC 8911, which provides ratings 
based on the frequency of minor seizures a veteran has.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Id. at Note (2).  A 40 
percent rating is assigned when a person averages at least 5 
to 8 minor seizures weekly; a 60 percent rating is assigned 
when a person averages at 9 to 10 minor seizures weekly; and 
an 80 percent rating is assigned when a person averages more 
than 10 minor seizures weekly.  

The veteran testified in January 2007 that he takes 60 
milligrams of Ritalin daily for his narcolepsy, but has not 
been prescribed any additional therapy or treatment.    The 
veteran indicated that his narcoleptic episodes varied in 
severity and duration, depending on where he was when the 
episode occurred.  For example, if he was on a ladder or 
working with power tools when the narcoleptic episode took 
place, it could be very dangerous.  When asked if he had ever 
had 10 or more unconscious episodes in a week, the veteran 
indicated that he had never noted fewer than 2 per day.  

In his notice of disagreement, the veteran indicated that he 
has several minor attacks of narcolepsy each day; and in 
August 2005, the veteran wrote that he had up to five or six 
seizures daily.  The veteran also submitted a log of his 
narcoleptic episodes between September and October 2006 (31 
days).  During this period, the veteran had narcoleptic 
episodes on 88 occasions, an average of nearly 3 per day, or 
21 per week.

The veteran is competent to report symptoms that he is 
capable of perceiving with his five senses.  As such, his 
testimony regarding the number of seizures he has is 
competent; and, as there is no evidence contradicting the 
veteran's statements, they are taken as credible.  

While medical professionals have not documented the precise 
number of narcoleptic episodes the veteran has in a given 
week, they have described his narcolepsy as "disabling" 
(Dr. White in 2004).

The evidence demonstrates that the veteran averages at least 
2 narcoleptic episodes daily; as such, the criteria for an 80 
percent rating have been met (e.g. a person averages more 
than 10 minor seizures weekly), and the veteran's claim is 
therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist with regard to his 
narcolepsy is unnecessary (because any potential failure of 
VA in fulfilling these duties is harmless error).  As to 
notice regarding the assignment of an effective date, the 
veteran will have an opportunity to dispute that, if he 
should so choose, when this decision is implemented by the 
RO.  

Left Knee

The veteran's left knee is currently rated at 10 percent 
under 38 C.F.R. § 5010-5257.  Under this diagnostic code, a 
10 percent rating is assigned for slight impairment of the 
knee involving either recurrent subluxation or lateral 
instability; while a 20 percent rating is assigned for either 
moderate subluxation or moderate lateral instability.  

The veteran testified that he has pain in his left knee, but 
he denied any swelling.  The veteran also denied ever having 
his left knee buckle or give out on him to the point he fell.

The veteran underwent a VA examination of his left knee in 
February 2005, at which he complained of increased pain with 
standing or walking.  However, the examiner indicated that 
the veteran's left knee did not give way on him; and there 
was no locking or swelling noted.  The examiner also found no 
lateral instability; and x-rays of the knee were normal.

At an orthopedic consult in January 2006, the doctor found no 
medial or lateral laxity in either flexion or extension.

As such, there is no objective medical evidence of either 
instability or subluxation, and a higher rating is therefore 
not available under this rating code.

A higher rating has been considered based on limitation of 
motion, but the range of motion of the veteran's left knee 
has consistently exceeded the limitation of motion necessary 
for a compensable rating under either DC 5260 or DC 5261 (for 
limitation of flexion and limitation of extension 
respectively).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.  

At a VA examination in February 2005, the veteran had range 
of motion in his left knee from 0 to 140 degrees.  The 
examiner noted that the veteran did have some trouble with 
squatting, prolonged standing, and walking; but he indicated 
that range of motion testing did not produce any discomfort 
and there was no additional limitation of motion with 
repetitive use.  There was also no inflammation or swelling 
noted and x-rays were normal.

At the orthopedic consult in January 2006, the veteran had 
full extension and 120 degrees of flexion.  X-rays were again 
normal, and the veteran was diagnosed with arthralgia of the 
left knee.  VA treatment records did not provide any 
additional range of motion measurements.

As such, range of motion testing shows both flexion (to at 
least 120 degrees) and extension (to 0 degrees) which greatly 
exceeds what is required for compensable limitation of 
flexion (45 degrees) or extension (10 degrees).

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
at the veteran's February 2005 VA examination, the examiner 
found that range of motion testing did not produce any 
discomfort and there was no additional limitation of motion 
with repetitive use.  As such, an additional rating is not 
warranted under the rating criteria for limitation of motion.

A rating has also been considered under the rating criteria 
for arthritis.  Under DC 5010, traumatic arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

Here, x-rays taken in 2005 and 2006 were normal; and, as 
discussed above, the veteran has not demonstrated compensable 
limitation of motion.  Additionally, veteran is already 
receiving 10 percent for his left knee.  

As such, given that the medical evidence of record fails to 
show either instability or compensable limitation of motion, 
the criteria for a rating in excess of 10 percent have not 
been met, and the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

While the veteran contends that the VA examination was 
inadequate, there is no evidence to support his assertion.  
For example, the results found on the 2005 VA examination 
were roughly the same as the results at the orthopedic 
consult in 2006.  As such, a new examination is not 
warranted.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim regarding the left knee, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

An 80 percent rating for narcolepsy is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 10 percent for a left knee disability 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


